Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00626-CV

                          IN THE INTEREST OF G.S. and M.S., Children

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012EM503183
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 13, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant filed a notice of appeal stating his intention to appeal from the trial court’s

order establishing the parent-child relationship between appellant and the children the subject of

the suit. When appellant’s brief was not timely filed, we issued a show cause order to appellant

at his last known address at the Bexar County Detention Center. See TEX. R. APP. P. 32.1

(requiring appellant representing himself pro se to list address on docketing statement). We

explained in our order that if appellant did not file his appellant’s brief and a response by the date

ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

Our order was returned because appellant had been released from the detention center with no
                                                                                   04-12-00626-CV


forwarding address. Further, appellant has not updated his address with this court. This appeal is

therefore DISMISSED FOR WANT OF PROSECUTION.

                                                     PER CURIAM




                                               -2-